Citation Nr: 9918644	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-00 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for residuals of 
cholecystectomy, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1941 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO rating decisions that denied a 
rating higher than 10 percent for his cholecystectomy 
residuals.  In September 1997, the Board remanded the case to 
the RO for additional development and it was returned to the 
Board in 1999.



FINDING OF FACT


The residuals of cholecystectomy are manifested primarily by 
an asymptomatic scar; severe gastrointestinal (GI) symptoms 
due to cholecystectomy are not found.


CONCLUSION OF LAW


The criteria for a rating in excess of 10 percent for 
residuals of cholecystectomy are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7318 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1941 to December 
1945.

Service medical records show that the veteran was seen for GI 
problems.

VA and private medical reports of the veteran's treatment and 
evaluations in the 1940's show that he had a cholecystectomy 
in 1946.

A September 1946 RO rating decision granted service 
connection for residuals of cholecystectomy and assigned a 
30 percent rating for this condition, effective from January 
1946 until August 1948 when the evaluation was reduced to 
10 percent.  RO rating decisions in the late 1940's show that 
the evaluation was reduced from 10 to zero percent, effective 
from April 1949.  The zero percent rating remained in effect 
until RO decisions in 1994 increased it to 10 percent, 
effective from December 1993.

VA medical records show that the veteran was treated 
continuously and evaluated for GI problems in the 1990's.  
The more salient medical reports with regard to his claim for 
increased evaluation for the residuals of cholecystectomy are 
discussed in the following paragraphs.

The veteran testified at a hearing in May 1994 to the effect 
that he had gas and a burning sensation in his stomach due to 
his service-connected GI disorder and that a higher rating 
should be assigned for the residuals of cholecystectomy.

In June 1994, the veteran underwent a VA compensation 
examination.  He complained of diarrhea since undergoing a 
cholecystectomy.  He stated that he had diarrhea that was 
worse about 6 days every month.  He complained of abdominal 
pain and "gas pain" that was worse with fried foods.  His 
abdomen was soft with positive bowel sounds without 
organomegaly.  It was noted that he had undergone an EGD 
(esophagogastro-duodenoscopy) in June 1994.  The diagnosis 
was diarrhea possibly related to cholecystectomy as part of 
post cholecystectomy syndrome.  It was noted that there was 
no relation of his other symptoms of gas, gas pain, and GERD 
(gastroesophageal reflux disease) to cholecystectomy.

A VA letter received in August 1995 notes that the veteran 
had an upper endoscopy in July 1994 that revealed antral 
erythema and reflux disease.  It was noted that he had a 
history of loose stools, intermittent diarrhea, and 
flatulence since a cholecystectomy.

The veteran testified at a hearing in September 1995 to the 
effect that he had gas and other GI symptoms that were 
residuals of cholecystectomy and that a higher rating should 
be assigned for the residuals of this surgery.

VA letters received in 1997 are to the effect that the 
veteran had been under the care of a physician for the past 2 
and 1/2 years and that he had frequent episodes of diarrhea and 
excessive flatulence.  It was noted that the veteran gave a 
history of such symptoms since service.  The signatory, a 
physician, noted that the veteran had GI symptoms consistent 
with irritable bowel syndrome that seemed to have started in 
service by history reported by the veteran.

The veteran testified before the undersigned in June 1997.  
His testimony was to the effect that he had various GI 
symptoms and that a higher rating should be assigned for the 
residuals of cholecystectomy.

In September 1997, the Board remanded the case to the RO for 
additional action, including having the veteran undergo a VA 
GI examination in order to determine the symptoms 
attributable to the service-connected residuals of 
cholecystectomy.

In December 1997, the veteran underwent a VA medical 
examination to determine the severity of the residuals of 
cholecystectomy.  The abdomen was soft.  There was an old 
right upper quadrant, cholecystectomy scar that was well 
healed.  The scar was soft and nontender.  There was no 
evidence of organomegaly and no masses were palpable.  There 
was no bruit.  No herniae were detected.  The diagnoses were 
irritable bowel disease, mild symptoms of gastrointestinal 
reflux, status post cholecystectomy, incidental small tubular 
adenoma in the colon, and no evidence of any active fistula 
or fissures.

An addendum to the report of the December 1997 VA medical 
examination, dated in May 1998, notes that the veteran's 
claims folder was reviewed by the examiner.  The impressions 
were that the veteran had biliary colic due to gallstones 
while in service and that those complaints had not returned 
after the cholecystectomy, and that the veteran's current 
complaints were not related to his gallstone disease or 
cholecystectomy.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A noncompensable evaluation is warranted for the 
nonsymptomatic residuals of removal of the gall bladder.  A 
10 percent evaluation requires mild symptoms.  A 30 percent 
evaluation requires severe symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7318.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent); or that they produce limitation 
of function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

Testimony from the veteran at various hearings, including a 
hearing before the undersigned in June 1997, is to the effect 
that he has various GI symptoms attributable to the residuals 
of cholecystectomy and that a higher rating should be 
assigned for these residuals.  VA medical reports of his 
treatment in the 1990's show that he has continuous GI 
problems.  The report of his VA medical examination in June 
1994 indicates that he had diarrhea possibly related to the 
cholecystectomy, but that his other GI symptoms were not 
related to this surgery.  A report from a VA physician 
indicates that the veteran's various GI symptoms were 
compatible with irritable bowel syndrome since service based 
on history reported by the veteran.  In 1997, the Board 
remanded the case to the RO in order to have the veteran 
undergo a VA medical examination to determine the GI symptoms 
attributable to the cholecystectomy.  

The report of the veteran's VA medical examination in 
December 1997 reveals that the veteran has an asymptomatic 
cholecystectomy scar that does not warrant a separate 
compensable evaluation under the provisions of diagnostic 
codes 7803, 7804 or 7805, noted above.  A May 1998 addendum 
to the report of this examination notes that the veteran's GI 
symptoms are not related to gallstone disease in service or 
cholecystectomy.  The GI symptoms of a nonservice-connected 
disorder may not be considered in the evaluation of the 
service-connected GI condition.  38 C.F.R. § 4.14 (1998).  

After consideration of all the evidence, the Board finds that 
the residuals of cholecystectomy are manifested primarily by 
an asymptomatic scar and that there are no symptoms of the 
cholecystectomy that produce or approximate severe 
impairment.  Hence, the evidence does not support the 
assignment of a higher rating for the residuals of 
cholecystectomy under diagnostic code 7318.

The preponderance of the evidence is against the claim for an 
increased evaluation for residuals of cholecystectomy, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for residuals of cholecystectomy is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

